DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 01/30/2019.  Claims 1-22 are presently pending and are presented for examination.  As discussed below, claims 1-22 are subject to a restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claim 1-9, drawn to a system that displays the contribution of a detected load and detected tire pressure on vehicle range wherein the vehicle control unit determines braking parameters, chassis parameters, and engine parameters that maximize vehicle range based on the load and tire pressure, classified in G05C5/004.
II. Claim 10-16, drawn to a system that displays the contribution of a determined tire pressures and estimated load to the rolling resistance or range that includes a rolling resistance determination system, a range estimation system, and a parsing system and further controlling motor parameters, classified in B62D5/046.
III. Claims 17-20, drawn to a method of modifying a driving range for a vehicle that displays the contribution of determined tire pressure and determined load to the range and , classified in B60W40/13, B60W10/08.
IV. Claims 21-22, drawn to a system that displays the contribution of detected information that includes a sensor and a vehicle control unit that determines an expected range and a contribution of the detected information to the expected range, classified in B60W40/13.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Invention III requires gathering information for an energy store device and displaying such at the vehicle operator is informed to make changes to the load or the tire pressure in order to modify the range of the vehicle which is not required by Inventions I, II, and IV.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the process as claimed can be practiced by another materially different apparatus such as an apparatus that not require to control of engine elements (Invention I) or determining rolling resistance (Invention II);
the apparatus as claimed can be used to practice another materially different process such as a process that does not require gathering information from an energy store or a process that does not require informing the vehicle operator to make change to the load or the tire pressure.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species Inventions I and II.  The species are independent or distinct because Invention I is directed to a system that displays the contribution of a detected load and detected tire pressure on vehicle range wherein the vehicle control unit determines braking parameters, chassis parameters, and engine parameters that maximize vehicle range based on the load and tire pressure and Invention II is directed to a system that displays the contribution of a determined tire pressure and estimated load to the rolling resistance or range that includes a .  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, a tire pressure sensor (tire pressure management system), load carrying sensor (mass determination system) and a vehicle control unit, and display are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Although invention VI is restricted from Invention III, and a distinct species from both Invention I and Invention II, if the Applicant elects invention I or II for prosecution, the examiner has determined that examining Invention IV would not create a significant additional search burden and will be examined along with Invention I or Invention II.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Mr. Dustin Johnson, Reg. No. 47,684 on 03/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P MAHNE/Primary Examiner, Art Unit 3668